United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨ TRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52289 Power of the Dream Ventures, Inc. (Name of Small Business Issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 51-0597895 (I.R.S Employer Identification No.) 1095 Budapest, Soroksari ut 94-96, Hungary (Address of principal executive offices) (Zip Code) +36-1-456-6061 (Issuer’s telephone number) Securities registered under Section 12(g) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 per share Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes  No x Check whether the issuer is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act.  Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes xNo  Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Securities Exchange Act of 1934. (Check one) Large accelerated filer
